UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                      _______________________

                            No. 01-60714
                          Summary Calendar
                      _______________________


KRISTY L. CHRISTEN,

                                                Plaintiff-Appellant,

                              versus

JESSE H. VASQUEZ, in his official capacity as
the Director of the United States Naval Home
and DAVID LACY, in his official capacity as
the CEO of the Armed Forces Retirement Home,

                                                Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                      Case No. 1:00 CV 529 RG
_________________________________________________________________
                           March 19, 2002



Before JOLLY, JONES and SMITH, Circuit Judges.

PER CURIAM:*

          Appellant Kristy Christen disputes the entry of summary

judgment on her claims of employment discrimination and retaliation

under the Equal Pay Act, 29 U.S.C. § 206(d), and Title VII, 42



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
U.S.C. § 2000(e) et. seq.          Finding no reversible error of fact or

law, we affirm.

           Appellant was the only attorney on staff at the Naval

Home in Gulfport, Mississippi. She asserts that her nonsupervisory

position deserved a GS-14 pay grade classification rather than the

GS-13 to which she was ultimately elevated in February 1998.                           Her

claim derives from a comparison with the pay grades of male

supervisors     who   held   other      types    of    posts,     none    of    them    as

attorneys,    as    the   Naval    Home.        The    district     court      correctly

rejected Christen’s Title VII and EPA claims, holding that her

“comparison”       with    the    non-legal,          supervisory     employees         is

inapposite, because she is not “similarly situated” to the others.

See Peters v. City of Shreveport, 818 F.2d 1148, 1153 (5th Cir.

1987) (Equal Pay Act); Little v. Republic Refining Co., 924 F.2d
93, 97 (5th Cir. 1991) (Title VII).

           The district court also properly held that Christen’s

retaliation claim failed because she suffered no adverse employment

action. She alleges only that her responsibilities were shifted to

some   degree   away      from    her   in     order    to   make   her     post   less

significant.       Such actions were not sufficiently adverse for

purposes of a retaliation claim.

           Finally, Christen contends that she was the victim of

direct discrimination in the form of several gross, unflattering or

belittling comments from co-workers.                  The district court did not

rule on these allegations.          While unfortunate, however, the crude

                                           2
comments are not tied any way to any actionable adverse employment

decision concerning Christen.       Damages are not awarded under Title

VII or the Equal Pay Act solely for hurt feelings.              The “direct

discrimination”   claim   suffers    from   lack   of   proof   of   adverse

employment action and causal connection.

            For these reasons, the judgment of the district court is

AFFIRMED.




                                     3